Citation Nr: 1114587	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-33 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for chronic cervical musculotendinous strain. 

2.  Entitlement to a compensable rating for residuals of fractures of the mandible.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION


The Veteran, who is the appellant, served on active duty from November 1990 to November 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of the Department of Veterans Affairs (VA) Regional Office (RO).

In his original notice of disagreement, the Veteran included a claim for service connection for a disability of the mid and low- back.  During the pendency of the appeal, in a rating decision in August 2007, the RO granted service connection for thoracic paraspinal muscle spasms and assigned a rating of 10 percent, effective December 2005, the date the Veteran filed his claim with VA.  This is considered a full grant of the benefit he sought on appeal on that issue, that is, service connection for the disability of the mid and low- back.  The Board therefore does not have jurisdiction of the claim and the claim is not addressed in this decision.

The claims of service connection for nerve damage to the left upper extremity secondary to the service connected cervical spine disability, for tempomandibular joint disability, and for nerve damage of the trigeminal nerve, have been raised by the record, and are referred to the RO for appropriate action.  

The claim for increased rating for residuals of fractures of the mandible is REMANDED to the RO via the Appeals Management Center in Washington, DC.








FINDINGS OF FACT

Chronic cervical musculotendinous strain is manifested by severe limitation of motion and ankylosis in a favorable position without one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for chronic cervical musculotendinous strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5237, 5243 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  .

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-VCAA notice by letters, dated in February and March 2006.  The notice included the type of evidence needed to substantiate the underlying claim of service connection. 

Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating for chronic cervical musculotendinous strain.  Dingess, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  The Veteran was afforded VA examinations in May 2006, in October 2006, and in April 2008.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations were predicated on a physical examination, including the statements of the Veteran, and the examiners provided findings sufficient to rate the disability under the appropriate rating criteria.  For these reasons, the examinations are adequate.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

General Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.


VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, pain on movement, swelling, deformity, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  38 C.F.R. § 4.59.

Rating Criteria for Chronic Cervical Musculotendinous Strain

The Veteran's disability, chronic cervical musculotendinous strain, is rated under Diagnostic Code 5237, effective December 2005, the date the Veteran filed his claim for service connection.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5237 is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).





Under the General Rating Formula, the criteria for a rating of 30 percent, are forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  The criterion for the next higher rating, 40 percent, is unfavorable ankylosis of the cervical spine.  Also any objective neurological abnormality may be separately rated under the appropriate Diagnostic Code.

The criteria under the General Rating Formula for Diseases and Injuries of the Spine provide that normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  

Ankylosis is a condition in which the entire cervical spine is fixed in flexion or extension.  Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  38 C.F.R. § 4.71a, General Rating Formula, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  
 
In evaluating disabilities of the spine, the criteria is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine.

In addition, under Diagnostic Code 5243, the disability may be rated under either the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in a higher rating.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for the next higher rating, 40 percent, are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician.

Facts 

On VA examination in May 2006, the Veteran complained that with certain motions he experienced muscle spasms at the base of the neck.  The Veteran stated the spasms were intermittent with periods of remissions, occurring every month or two and lasted 4 to 7 days, resulting in difficulty with most anything, specifically, driving.  He did not describe numbness, paresthesia, visual dysfunction, falls, or dizziness.  He did describe moderate loss of motion, stiffness and weakness, and pain.  There was no limitation in walking.

On physical examination, the Veteran had normal posture, head position, and gait.  He had no asymmetry, atrophy, or abnormal spine curvatures.  There was no ankylosis.  The examiner did not elicit any spasms, guarding, pain with motion, tenderness, or weakness.  The Veteran had flexion from 0 to 50 degrees, extension from 0 to 45 degrees, left lateral flexion from 0 to 32 degrees, right lateral flexion from 0 to 35 degrees and left lateral rotation from 0 to 75 degrees, and right lateral rotation from 0 to 70 degrees.  Repetition did not result in any additional limitations due to pain, fatigue, weakness, or lack of endurance.  The neurological examination was normal and x-rays demonstrated normal curvature and alignment without evidence of fracture or spondylosis.  The diagnosis was chronic cervical musculotendinous strain.  The pain resulted in the disability having a significant effect.  The disability had no effect on chores, shopping, sports, feeding, and activities of daily living.  It had a mild effect on exercise, recreation, travelling, and dressing.

That same month, at a VA examination regarding the residuals from the fractures of the mandible, it was noted the Veteran had no functional impairment resulting in a loss of masticatory function.  

After the VA examinations, the Veteran stated that afterwards he developed pain and missed work due to the movements during the VA examinations.

In September 2006, the Veteran underwent a private CT scan, which showed multilevel mild disc bulges, but without nerve root impingement. 

The Veteran's private primary care physician reported that the CT scan results indicated the need for referral to a specialist for either pain management or neurosurgery.  According to the private physician the Veteran's neck pain interfered with sleep, work, and recreational activities, but the Veteran did not have vision problems or gastrointestinal or respiratory problems.  The Veteran had complained of numbness in his fingers and toes.  The Veteran had a normal gait.  Cervical motion was to 2 degrees of flexion, 3 degrees of extension, 6 degrees of rotation, left, 8 degrees rotation, right, 3 degrees of left lateral flexion, and 5 degrees right lateral flexion. 

In October 2006, records of a private chiropractor, including thermography, showed an area of inflammation at C-1.  EMG testing was abnormal as it showed decreased muscle activity.  

On VA examination in October 2006, the Veteran stated that his symptoms were about the same with stiffness that was becoming progressively worse.  He did complain of fatigue, decreased motion, stiffness, weakness, spasms, and pain on a daily basis.  He had flare- ups of pain with certain movements, during which he could not work or sleep.  The Veteran estimated he could walk one to three miles.  He did not experience numbness, paresthesia, visual dysfunction, falls, or dizziness.  






On physical examination, the Veteran had normal posture, head position, and gait.  He had no asymmetry, atrophy, or abnormal spine curvatures in the cervical area.  The examiner determined that the Veteran did have ankylosis of the entire cervical spine, but the position of the cervical spine was neutral.  The examiner did not notice any atrophy, but did elicit signs of bilateral spasms, guarding, pain with motion, and weakness.  There was no tenderness.  The Veteran had flexion from 0 to 5 degrees, extension from 0 to 14 degrees, left lateral flexion from 0 to 5 degrees, right lateral flexion from 0 to 10 degrees and left lateral rotation from 0 to 35 degrees, and right lateral rotation from 0 to 35 degrees.  In all instances, there was pain at the ending degree.  Repetition did not result in any additional limitations due to pain, fatigue, weakness, or lack of endurance.  The neurological examination was normal.

The Veteran reported missing approximately 3 weeks of work in prior year due to neck pain.  The examiner described the increased absenteeism on the Veteran's usual occupational activities as significant.  The disability had a mild effect on chores, shopping, feeding, exercise, recreation, travelling, dressing, and activities of daily living.  

In April 2008, the Veteran was afforded a third VA examination.  He stated that on some days his neck was worse since his last examination and other days his neck had not changed.  He described intermittent numbness on waking to both forearms.  Otherwise, he did not experience numbness, paresthesia, visual dysfunction, falls, or dizziness.  He also stated he was in pain for several days after a VA examination and complained of unrelenting pain throughout the examination.  The pain is a moderate, constant, throbbing pain occurring 1 to 6 days a week.  Weekly, he experienced flare-ups that lasted up to eight hours.  When that occurred, he could not sit or look sideways and he had difficulty chewing.   He also experienced fatigue, decreased motion, stiffness, weakness, and spasms.  He still visited the chiropractor 6-10 times a year with the latest visit a month before the April 2008 VA examination.  


On physical examination, the Veteran had normal posture, head position, and gait.  He had no asymmetry, atrophy, or abnormal spine curvatures in the cervical area.  The examiner determined that the Veteran did have ankylosis of the entire cervical spine, but the position of the cervical spine was neutral.  There were no indications of unfavorable ankylosis.  The examiner did not elicit spasms, tenderness, or notice atrophy, but did elicit signs of bilateral guarding, pain with motion, and weakness.  The Veteran had flexion from 0 to 5 degrees, extension from 0 to 12 degrees, left lateral flexion from 0 to 10 degrees, right lateral flexion from 0 to 10 degrees and left lateral rotation from 0 to 30 degrees, and right lateral rotation from 0 to 30 degrees.  In all instances, there was pain at the ending degree.  Repetition did not result in any additional limitations due to pain, fatigue, weakness, or lack of endurance.  The neurological examination was normal except for hypoactive reflexes.

The Veteran reported missing approximately 13 weeks of work in prior year due to neck pain, which he estimated as 25 percent of his work time in the last 12 months.  The examiner described the increased absenteeism effect on the Veteran's usual occupational activities as significant.  The disability had a mild effect on activities of daily living and a moderate effect on chores, exercise, recreation, driving, and travelling.  It had a severe effect on shopping and prevented participation in sports.  

In July 2008, the Veteran had an acute episode of pain that that resulted in emergency treatment at VA with follow- up by his private primary care physician.  The VA records describe the pain occurring in his mid back area and the private primary care physician stated the pain originated in the thoracolumbar spine area.  In addition, the Veteran had not worked for about six weeks to two months.

Analysis 

The evidence clearly demonstrates the Veteran has favorable ankylosis of the cervical spine.  Under the General Rating Formula, the criterion for the next higher rating, 40 percent, is unfavorable ankylosis of the cervical spine. 



There is no medical evidence of record of unfavorable ankylosis of the entire cervical spine.  On VA examination in April 2008, while the Veteran had limitation of motion and ankylosis, unfavorable ankylosis specifically was not found.  The examiners in both the September 2006 examination and the April 2008 examination determined the ankylosis was in a neutral position.  Thus, unfavorable ankylosis was not shown, and the criterion for a higher rating under the General Rating Formula has not been met.

The Veteran argues his disability picture more nearly approximates the criteria for a 40 percent rating, that is, unfavorable ankylosis.  There is no evidence that any of the following are present: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  The Board notes the Veteran complains of some difficulty opening his mouth or feeding himself, but there is no evidence this has resulted from the cervical strain disability as opposed to being a residual of the multiple fractures to the mandible.  In the absence of one or more of the foregoing signs or symptoms, the disability picture does not more nearly equate to or approximates the criteria for the next higher rating and the lower rating must be assigned.  38 C.F.R. § 4.7.

In the absence of evidence of unfavorable ankylosis of the cervical spine on VA examinations or in any other medical evidence of record, the criterion for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine based on orthopedic manifestations have not been met. 







As noted, the revised Diagnostic Code 5242 is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. This implies that the factors for consideration under the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), are now contemplated in the rating assigned under the general rating formula.  Even if DeLuca factors are not contemplated in the current evaluation criteria, there is no credible objective evidence to demonstrate that pain on use or during flare-ups results in additional functional limitation to the extent that under Diagnostic Code 5237 unfavorable ankylosis of the cervical spine is shown.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful motion was taken into account on the range of motion studies, such as noted on the VA examination in September 2006 and April 2008.

Associated neurologic objective abnormalities, as previously noted, are evaluated separately under the appropriate Diagnostic Code.  In this case, the Veteran's objective neurological abnormalities are part of a claim referred back to the RO.

Also, in the absence any evidence of incapacitating episodes having a total duration of at least 4 weeks during the past 12 months, the criteria for the next higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes have not been met.  

The Board recognizes the Veteran's argument that due to his time off of work, particularly from July 2008 to September 2008 that he deserves a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The medical evidence demonstrates that the pain and other symptoms from that episode originated in the h thoracolumbar spine area.  The Veteran's thoracolumbar spine is already service connected and rated separately from the cervical spine disability.  To include the same symptoms accounted for in the thoracolumbar spine disability in the cervical spine disability violates the prohibition against pyramiding.  38 C.F.R. § 4.14.  Stated another way, the Veteran is seeking two different disability ratings for the same condition.  



Cullen v. Shinseki, 24 Vet. App. 74 (2010) (within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise). 

The Veteran's spouse, in a statement, also argues that the disability will only become worse.  Ratings, however, are based on current symptoms.  38 C.F.R. § 4.1.  With any future worsening of the disability, the Veteran can file a new claim for increase.

On the evidence of the record, the preponderance of the evidence is against a rating higher than 30 percent for the cervical strain disability, and the benefit- of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe a disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule rating is, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating higher than 30 percent for chronic cervical musculotendinous strain is denied.


REMAND

As for the claim for a compensable rating for residuals of fractures of the mandible, the Veteran was afforded VA examinations in May 2006 and in May 2008.  The Veteran has also submitted the records from his private dentist.  After review of all reports and records, the Board finds the medical evidence insufficient to make a fully informed decision on the claim under 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:


1.  Afford the Veteran a VA examination to determine the level of severity of the residuals of fractures of the mandible.  In formulating the opinion, the examiner is asked to address the following:

a.  Whether the Veteran has malunion of the mandible with displacement of the mandible, and, if so, whether the displacement is slight, moderate, or severe;    





b.  The clinical significance of the finding in May 2006 that the Veteran had a discrepancy in interdentation in the centric position resulting in a right lateral side shift approximately 5.0 mm for maximal tooth contact; and, 

c.  Inter-incisal range and range of lateral excursion. 

The claims folder should be made available to the examiner for review.  

2.  After the development requested has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


